Citation Nr: 1008245	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
astigmatism.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from July 1978 to September 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to 
service connection for astigmatism.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In reviewing the record, the Board observes that an August 
1981 RO decision initially denied service connection for 
astigmatism.  In August 1981, the Veteran was informed in 
writing of the adverse decision and his appellate rights.  He 
did not submit a notice of disagreement with the decision.  
The Veteran subsequently sought to reopen his claim for 
service connection.  In September 1982, the RO again denied 
service connection for astigmatism.  In September 1982, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not submit a notice of 
disagreement with the decision.  In April 1984, the Veteran 
again sought to reopen his claim.  In May 1984, the RO noted 
that the Veteran had submitted a "reopened claim" and again 
denied service connection for astigmatism.  In May 1984, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not submit a notice of 
disagreement with the decision.  

The Veteran was provided with a February 2007 Veterans Claims 
Assistance Act of 2000 (VCAA) notice which informed him that:

You were previously denied service 
connection for astigmatism (claimed as 
eye problems).  You were notified of the 
decision on August 21, 1981.  The appeal 
period for that decision has expired and 
the decision is now final.  ...  Your claim 
was previously denied because the only 
findings service medical records provide 
is that you have mild astigmatism, 
considered to be a congenital or 
developmental abnormality.  

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a claimant of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet.App. 
1; (2006).  In the instant appeal, the Veteran was provided a 
VCAA notice which erroneously indicated that the August 1981 
rating decision was the prior final decision denying service 
connection for astigmatism.  The VCAA notice is clearly 
inadequate inasmuch as it neither informed the Veteran of the 
final May 1984 RO decision nor the evidence necessary to 
reopen his claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to appellants.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO/AMC 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009); 
and the Court's holding in Kent v. 
Nicholson, 20 Vet.App. 1 (2006) are fully 
met.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim of entitlement to service 
connection for astigmatism.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

